  Case 3:19-cv-02039-B Document 13 Filed 10/18/19                Page 1 of 7 PageID 31



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

DENAE L. ENKEY                §
Plaintiff,                    §
                              §                    Civil Action No. 3:19-CV-02039-B
vs.                           §                    Referred to U.S. Magistrate Judge
                              §
NELSON CRUZ & ASSOCIATES, LLC §
Defendant.                    §

                                       ANSWER

       Defendant, Nelson Cruz & Associates, LLC (hereinafter, “Defendant”), by and

through its undersigned counsel, Le Brocq & Horner, PLLC, files it’s Answer to Plaintiff’s

Complaint, and hereby states as follows:

                               NATURE OF THE ACTION

 1. Paragraph 1 sets forth conclusions of law to which no response is required. To the

     extent that any facts are alleged, Defendant denies them.


                              JURISDICTION AND VENUE

 2. Paragraph 2 sets forth conclusions of law to which no response is required. To the
     extent that any facts are alleged, Defendant denies them.
 3. Paragraph 3 sets forth conclusions of law to which no response is required. To the
     extent that any facts are alleged, Defendant denies them.

                                           PARTIES

 4. After reasonable investigation, Defendant is without knowledge of information
     sufficient to either admit or deny the allegations contained in Paragraph 4 and
     therefore denies them.




Defendant’s Answer                                                     Page 1 of 7
  Case 3:19-cv-02039-B Document 13 Filed 10/18/19                Page 2 of 7 PageID 32



  5. Admit that Defendant is a collection agency with its headquarters located at 9335
     Forest Lane, Suite 114, Dallas, Texas 75243. Deny remaining allegations.

     Defendant’s registered agent is Le Brocq & Horner, PLLC and the registered agent
     address is: 2150 North Josey Lane, Suite 227, Carrollton, Texas 75006—where
     undersigned was personally served with process.
  6. Paragraph 6 sets forth conclusions of law to which no response is required. To the
     extent that any facts are alleged, Defendant denies them.

   7. Admit.

                         FACTS SUPPORTING CAUSE OF ACTION

 8. After reasonable investigation, Defendant is without knowledge of information
     sufficient to either admit or deny the allegations contained in Paragraph 8 and
     therefore deny them.
 9. After reasonable investigation, Defendant is without knowledge of information

     sufficient to either admit or deny the allegations contained in Paragraph 9 and
     therefore deny them.
 10. After reasonable investigation, Defendant is without knowledge of information
     sufficient to either admit or deny the allegations contained in Paragraph 10 and
     therefore deny them.
 11. After reasonable investigation, Defendant is without knowledge of information
     sufficient to either admit or deny the allegations contained in Paragraph 11 and
     therefore deny them.
 12. After reasonable investigation, Defendant is without knowledge of information
     sufficient to either admit or deny the allegations contained in Paragraph 12 and
     therefore deny them.
 13. Paragraph 13 sets forth conclusions of law to which no response is required. To
     the extent that any facts are alleged, Defendant denies them.

Defendant’s Answer                                                    Page 2 of 7
  Case 3:19-cv-02039-B Document 13 Filed 10/18/19              Page 3 of 7 PageID 33



 14. Paragraph 14 sets forth conclusions of law to which no response is required. To
     the extent that any facts are alleged, Defendant denies them.

 15. After reasonable investigation, Defendant is without knowledge of information
     sufficient to either admit or deny the allegations contained in Paragraph 15 and
     therefore deny them.
 16. After reasonable investigation, Defendant is without knowledge of information
     sufficient to either admit or deny the allegations contained in Paragraph 16 and
     therefore deny them.
 17. After reasonable investigation, Defendant is without knowledge of information
     sufficient to either admit or deny the allegations contained in Paragraph 17 and

     therefore deny them.
 18. After reasonable investigation, Defendant is without knowledge of information

     sufficient to either admit or deny the allegations contained in Paragraph 18 and
     therefore deny them.
 19. Deny.

 20. Deny.

 21. Deny.

 22. Deny.

 23. Admit.
 24. After reasonable investigation, Defendant is without knowledge of
      information sufficient to either admit or deny the allegations contained in
      Paragraph 24 and therefore deny them.




Defendant’s Answer                                                   Page 3 of 7
  Case 3:19-cv-02039-B Document 13 Filed 10/18/19              Page 4 of 7 PageID 34



               COUNT I- DEFENDANT’S VIOLATIONS OF THE FAIR DEBT
                           COLLECTION PRACTICES ACT

   25. Defendant hereby incorporates its answers to the allegations in paragraphs 1-24.

   26. Paragraph 26 sets forth conclusions of law to which no response is required. To
     the extent that any facts are alleged, Defendant denies them.
   27. Paragraph 27 sets forth conclusions of law to which no response is required. To
     the extent that any facts are alleged, Defendant denies them.
   28. Paragraph 28 sets forth conclusions of law to which no response is required. To
     the extent that any facts are alleged, Defendant denies them.
   29. Paragraph 29 sets forth conclusions of law to which no response is required. To
     the extent that any facts are alleged, Defendant denies them.
   30. Paragraph 30 sets forth conclusions of law to which no response is required. To
     the extent that any facts are alleged, Defendant denies them.
   31. Paragraph 31 sets forth conclusions of law to which no response is required. To
     the extent that any facts are alleged, Defendant denies them.
     a. Violations of FDCPA §1692d

   32. Deny.
     b. Violations FDCPA §1692e

   33. Paragraph 33 sets forth conclusions of law to which no response is required. To
     the extent that any facts are alleged, Defendant denies them.
   34. Deny.

   35. Deny.

   36. Deny.
   37. Deny.
   38. Deny.
   39. Deny.


Defendant’s Answer                                                    Page 4 of 7
  Case 3:19-cv-02039-B Document 13 Filed 10/18/19                 Page 5 of 7 PageID 35



     c. Violations FDCPA §1692f
   40. Deny.

   41. Deny.
   42. Paragraph 42 sets forth conclusions of law to which no response is required. To
     the extent that any facts are alleged, Defendant denies them.

   43. Deny.

   44. Deny.

         WHEREFORE, Defendant request that Plaintiff go hence without day and this

cause be dismissed with court costs assessed against Plaintiff.

               COUNT II- DEFENDANTS’ [SIC] VIOLATIONS OF THE TEXAS
                              DEBT COLLECTION ACT

   45.     Defendant hereby incorporates its answers to the allegations in paragraphs 1-44.

   46. Paragraph 46 sets forth conclusions of law to which no response is required. To
    the extent that any facts are alleged, Defendant denies them.
   47. Paragraph 47 sets forth conclusions of law to which no response is required. To
    the extent that any facts are alleged, Defendant denies them.
   48. Paragraph 48 sets forth conclusions of law to which no response is required. To
    the extent that any facts are alleged, Defendant denies them.

   49. The statute cited in paragraph 49 speaks for itself and therefore no factual response

 is required. To the extent that paragraph 49 makes any material allegations, those are

 denied.

   50. Deny.

   51. Deny.

   52. Deny.

   53. Deny.

Defendant’s Answer                                                      Page 5 of 7
  Case 3:19-cv-02039-B Document 13 Filed 10/18/19                    Page 6 of 7 PageID 36



         WHEREFORE, Defendant request that Plaintiff go hence without day and this

cause be dismissed with court costs assessed against Plaintiff.


                                        GENERAL DENIAL
         Defendant denies any and all remaining allegations set forth in Plaintiff’s Complaint not

herein previously admitted or denied.

                                   AFFIRMATIVE DEFENSES
        1. Plaintiff fails to state a claim upon which relief may be granted.
        2. Plaintiff’s claims are barred by the doctrine of laches, unclean hands, waiver
           and/or estoppel.
        3. Plaintiff has failed to bring her claims within the applicable statute of
           limitations.
        4. Defendant reserves its right to amend its answer and defenses as more
           information is obtained.


                                        BAD FAITH
         Defendant hereby alleges that this instance FDCPA case was brought in bad faith

and for the purposes of harassment. Accordingly, defendants will be requesting attorney’s

fees pursuant to 15 U.S.C. §1692k(a)(3) and pursuant to the Texas Debt Collection Act.

         WHEREFORE, Defendant respectfully request that Plaintiff take nothing by way of her

Complaint; that judgment be entered in Defendant’s favor; for the reasonable fees and costs

relating to the defense of this action; and for all other just and proper relief in the premises.

                                               Respectfully submitted,

                                               Le Brocq & Horner, PLLC
                                               2150 N. Josey Lane, Ste. 227
                                               Carrollton, TX 75006
                                               Phone: (469) 930-4385
                                               Fax: (866) 820-6005
                                               Service: eservice@lebrocqhorner.com


Defendant’s Answer                                                          Page 6 of 7
  Case 3:19-cv-02039-B Document 13 Filed 10/18/19                 Page 7 of 7 PageID 37



                                              /s/ Stephen Le Brocq
                                              Stephen Le Brocq
                                              TSBN: 24094791
                                              Email: stephen@lebrocqhorner.com

                                              /s/ Evan Horner
                                              Evan Horner
                                              TSBN: 24104545
                                              Email: evan@lebrocqhorner.com
                                              ATTORNEYS FOR DEFENDANT NELSON CRUZ          &
                                              ASSOCIATES, LLC


                             CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of October 2019, a true and correct copy of the
above and foregoing was served upon all counsel of record in accordance with the Federal
Rules of Civil Procedure via the CM/ECF system of the United States District Court for the
Northern District of Texas.

                                              /s/ Stephen Le Brocq
                                              Stephen Le Brocq




Defendant’s Answer                                                       Page 7 of 7
